Citation Nr: 0612193	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-02-774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic stiffness in the joints, to include as 
due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by stomach problems with heartburn, to include as 
due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by thirst and frequent urination, to include as 
due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by chronic visual disturbance with nausea and 
headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for training from June 11, 1986 
to August 8, 1986 and served on active duty from October 1990 
to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
each disability currently on appeal.  This case was 
previously before the Board in November 2003, at which time 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The issues of entitlement to service connection for a 
disability manifested by stomach problems, to include as due 
to undiagnosed illness, a disability manifested by thirst and 
frequent urination, to include as due to undiagnosed illness, 
and for a disability manifested by chronic visual 
disturbances with nausea and headaches, to include as due to 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The veteran has stiffness of the joints that may be 
attributed to service in the Persian Gulf.

3.  The veteran's chronic fatigue is associated with his 
service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  A disability manifested by stiffness in the joints was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. § 3.317 (2005).

2.  A disability manifested by chronic fatigue was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The Board acknowledges that an adequate VCAA notice letter 
was not sent to the veteran.  In light of the decision in 
this case to grant service connection for a disability 
manifested by chronic stiffness in the joints and for a 
disability manifested by chronic fatigue, the RO will have 
the opportunity to address the issue of the effective date to 
be assigned.  Accordingly, no prejudice to the veteran will 
result from the Board's adjudication of these matters.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  A disability referenced in 38 C.F.R. § 3.317 
shall be considered service connected for purposes of all 
laws of the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384.

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has disabilities manifested by stiffness in the 
joints and chronic fatigue due to such service.  In this 
regard, the Board observes that on VA examination in November 
1997, the veteran reported that he had experienced problems 
with stiffness in his hands since 1994 and, for the last few 
years, knee stiffness.  It was concluded that he had 
nonspecific bilateral knee and joint pains of the hands.  

The veteran was again examined by the VA in April 2004.  He 
described similar complaints concerning stiffness of his 
hands and knees, and asserted that these symptoms had been 
present since 1991.  Following an examination, the clinical 
impression was report of joint pain in the hands and knees, 
of unclear etiology.  It was indicated that the complaint 
continued.  In the absence of any evidence to the contrary, 
the Board finds that service connection is warranted for a 
disability manifested by joint stiffness.

The evidence against the veteran's claim for service 
connection for a disability manifested by chronic fatigue, to 
include as due to undiagnosed illness, consists of the 
findings of a VA examination in November 1997.  It was noted 
on the examination that the veteran had no debilitating 
fatigue, that he was very active and worked very hard.  The 
examiner related that the veteran had sufficient energy to do 
the majority of things he had to do during the day.  
Following the examination, the examiner concluded that the 
veteran more likely than not did not have chronic fatigue 
syndrome.

The evidence supporting the veteran's claim includes the 
findings on the VA orthopedic examination in April 2004.  The 
veteran asserted that he felt tired all the time, and 
reported that this had been present since 1991.  The clinical 
impression following the examination was fatigue that the 
veteran reported began in service.  The examiner suggested 
that a psychiatric examination be conducted to ascertain 
whether depression or other mental disorder was contributing 
to the veteran's fatigue.  A VA psychiatric examination was 
conducted in December 2004 and the veteran's complaints 
included chronic fatigue and problems with concentration.  
The Axis I diagnoses included mood disorder with organic 
features and depression complicated by chronic fatigue.  The 
examiner commented that there was some evidence that there 
was an organic affective disorder to suggest that the 
depression was complicated by medical issues and chronic 
fatigue appeared to be from the exposure to the war.  
Although the history furnished by the veteran during the 
April 2004 VA examination is inconsistent with that reported 
on the November 1997 VA examination, the Board concludes that 
the evidence, in its entirety, supports the claim for service 
connection for chronic fatigue.  


ORDER

Service connection for a disability manifested by joint 
stiffness is granted.

Service connection for a disability manifested by chronic 
fatigue is granted.


REMAND

The VCAA became law on November 9, 2000.  As noted above, 
this law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that the appellant has been furnished 
the notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), relative to the issue of 
entitlement to service connection for disabilities manifested 
by stomach problems with heartburn, thirst and frequent 
urination and chronic visual disturbances with nausea and 
headaches, all to include as due to undiagnosed illness..  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claims for 
service connection for disabilities 
manifested by stomach problems with 
heartburn, chronic thirst and frequent 
urination and chronic visual disturbances 
with nausea and headaches, all to include 
as due to undiagnosed illness.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in Dingess.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


___________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


